ON REHEARING.
Upon a petition for rehearing it is proper to say, that the above opinion does not mean that one walking on a railroad’s, right of way, though not between the rails, is not a trespasser. The opinion says he is a trespasser; but it does not pretend to treat of injury received by one so walking, while there walking. We do not say what is the duty of the company, or what its’ liability under that state of facts. The opinion rests on“ the basis that Bowles, though he had been walking on the right of way, in the space between the tracks, had reached the crossing. The instruction would say that so walking made Bowles a trespasser so far that, even if he had reached the crossing, he was not entitled to the safeguards and warnings given by law to those using a crossing; it. would impose this penalty, the loss of such safeguards and warnings, for the past wrong of Bowles in reaching the crossing by walking on the right of way. The above opinion was intended to show that his so reaching the crossing could not. deprive him of the safeguards given by law to one on a public crossing. I repeat that it does not touch the question of liability for an injury received by one walking on the ground *279of the company, though not on the track itself, as Bowles was not run over while walking* in the space between the tracks, and the question of liability in such case is not involved. If any difference as to-duty of the company to one not on the track, but on the right of way, as there likely is, it is in favor of the company. As to the claim that Bowles is not shown to have looked and listened. There is no evidence that he did not, or whether he did or not. The night was. dark, and another train passing. “A railway company, backing a train across a public street or highway in the dcwk,, is bound to give warning of its approach, especially where another train is passing over the same crossing on another track at the same time and in another direction.” 2 Thomp. on Negligence, section 1571. It not appearing from the plaintiff’s case that Bowles was guilty of contributory negligence in this respect, the burden of proof to show it rested on the defendant. Sheff v. City, 16 W. Va. 307; Gerity v. Haley, 29 Id. 98, 104. If it could be fairly found from the plaintiff’s evidence that Bowles was thus negligent, there could be likely no recovery; but surely the jury could from the facts 'find that it did not so appear. Discarding the wife’s evidence that he was looking in the .direction of the train, we know he was walking in sober condition with eyes open in that direction, and we may fairly infer that he was-looking, but for want of signal lights on the dark caboose could not see the train; and that for want of bell sound and because’ of the noise of the great freight train on an adjoining track, he-did not hear the backing train, as its noise was not heavy. The very negligence of the trainmen caused him to fail fo-see or hear it. Was not the jury justified in saying they could not fairly find negligence in Bowles in failing to look and listen. To justify such finding of negligence the case must be clear. In fair probability, if the company had used ordinary care, that care required by law, the calamity to-Bowles would not have happened. If there had been a man on the caboose to warn him; if even there had been lights on it, it is highly probable that it would not have occurred. So-that I may cite, without strain, Douney v. R. Co., 28 W. Va. 732, and Richmond, etc., v. Anderson, 31 Grat. 812, holding that even where the plaintiff is chargeable with- negligence contributing to the injury, yet if it could have been *280avoided by ordinary care on the part of the defendant, such negligence will not defeat recovery. I suppose this rule is only to be applied where care would, have avoided the accident; but may we not' say so in this case? In the first opinion I did not discuss the matter because it did not occur to me as important in the case, and does not now.
If we suggest that by being on the right of way and thus close to the noise of the passing freight train he disabled himself from hearing the other train, still he was entitled to lights on the backing train so that he could save himself by discovering it by sight. He had right to the help -of both hearing and sight. He was also entitled to a bell sound on the backing train, as we do not know whether the freight was just there; indeed, as the evidence is that it just passed, we may say that a bell sound on the backing train would have warned him.

Afbrned.